WILHOIT, Judge,
concurring.
I reluctantly concur in the result reached by the majority because our jurisdiction seems to be set by CR 76.25(2). See Constitution of Kentucky § 111(2). CR 76.-25(2) requires that a petition for review be filed within 30 days of the Board’s final decision. While I cannot say the failure of the Board to give notice of entry of its decision would violate due process, certainly some provision by rule or statute should be made to extend the time for seeking judicial review when the Board fails to give notice.